Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 07/03/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1, 10 and 16 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 10 and 16 are therefore allowable.
The prior arts of record fail to teach a beam failure recovery method performed by a terminal in a communication system by performing a multi-beam configuration procedure using a beam #1, which is a beam recovered by a beam failure recovery procedure, when the beam failure recovery procedure for the beam #1 succeeds, wherein performing the multi-beam configuration procedure comprises: transmitting to a base station multi-beam configuration information including index(es) of one or more beams excluding the beam #1 among a plurality of candidate beams, by using a resource indicated by an uplink (UL) grant and the beam #1, as substantially described in the independent claims 1 and 10. The claims also state that the plurality of candidate beams is searched when a beam failure is detected, a beam failure recovery request signal is transmitted to the base station using the beam #1 among the plurality of candidate beams and a beam failure recovery response signal in response to the beam failure recovery request signal is received from the base station through the beam #1. The claim 1 further describes that the multi-beam configuration procedure comprises: transmitting a scheduling request (SR) to the base station using the beam #1, the SR requesting the resource for transmission of the multi-beam configuration information and receiving the UL grant from the base station using the beam #1, in response to the SR. 
The prior arts of record fail to teach a beam failure recovery method performed by a terminal in a communication system by performing a multi-beam configuration procedure for a beam #2 among a plurality of candidate beams and performing communication with a base station using multi-beam including a beam #1 and the beam #2, wherein performing the multi-beam configuration procedure comprises: transmitting a second beam failure recovery request signal to the base station using the beam #2 among the plurality of candidate beams; and receiving from the base station a second beam failure recovery response signal that is a response to the second beam failure recovery request signal through the beam #2, as substantially described in the independent claim 16. The claim further describes that the plurality of candidate beams is searched when a beam failure is detected, a first beam failure recovery request signal is transmitted to the base station using the beam #1 among the plurality of candidate beams and a first beam failure recovery response signal in response to the first beam failure recovery request signal is received from the base station through the beam #1.
The amended limitation in combination of remaining limitations are not taught by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 9 depend on claim 1; claims 11 – 15 depend on claim 10; and claim 17 – 20 depends on claim 16. Therefore, dependent claims 2 – 9, 11 – 15 and 17 – 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474